DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "previous" in the phrases “previous portion” recited in claim 1 are relative terms which render the claim indefinite.  The terms "previous" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim needs to provide a reference, relation, or respect to a specific timeline in order to clearly define the term “previous”.  The term is further indefinite since there are two different “previous portion” recited; is the “first previous 
Claims 2-8 depend from claim 1.
Claims 9-20 recite parallel issues.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The invention as claimed is not disclosed or rendered obvious in view of the prior art of record.  The prior art of record (closest being Segalis et al. US 2018/0227417 A1 cited by the applicant; Kim US 2018/0317064 A1 cited by the examiner, paragraph [0250]; and Teserra US 2021/0082410 A1 cited by the examiner, paragraph [0125]) fails to teach or suggest, alone or in combination, the claimed feature of outputting a synthesized speech of a reply by a bot to an utterance spoken by a user as carried out by the context, totality, and interaction of the steps/operations specifically recited in claims 1, 9, and 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rajkumar et al.; US 2019/0197396 A1 teach sharing learned information among robots.  SUGIYAMA et al.; US 2019/0189123 A1 teach a dialog system between a user and a robot; see paragraphs [0061] and [0064].  KIM; US 2020/0035244 A1 teaches determining an utterance intent of a user using an intent .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY S HONG whose telephone number is (571) 272-7485.  The examiner is normally off on Wednesdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad F Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                   			/HARRY S HONG/                                                                            Primary Examiner, Art Unit 2652                                                                                                                            June 4, 2021